Exhibit 10.2

GSI GROUP INC.

2010 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT AWARD GRANT NOTICE

GSI Group Inc., a company organized under the laws of the Province of New
Brunswick, Canada (together with any successor thereto, the “Company”), pursuant
to its 2010 Incentive Award Plan, as amended from time to time (the “Plan”),
hereby grants to the holder listed below (“Participant”), an award of restricted
stock units (“Restricted Stock Units”). Each Restricted Stock Unit represents
the right to receive one share of Common Stock (as defined in the Plan) upon
vesting of such Restricted Stock Unit. This award of Restricted Stock Units is
subject to all of the terms and conditions set forth herein and in the
Restricted Stock Unit Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Unit Award Agreement”) and the Plan, each of which are
incorporated herein by reference.

 

Participant:    [                     ] Total Number of Restricted Stock Units:
   [                    ]

Participant agrees not to disclose the terms of this Grant Notice to any entity
or person unless the Company agrees to such disclosure in advance and in
writing; provided that Participant may, without such permission, (a) make such
disclosures as are required by applicable law, including disclosures to taxing
agencies and pursuant to federal or state securities law, and (b) disclose the
terms of this Grant Notice to his or her attorney(s), accountant(s) and tax
advisor(s), as reasonably necessary, and to members of his or her immediate
family; provided, further, that Participant instructs such person(s) that the
terms of this Grant Notice are strictly confidential and are not to be revealed
to anyone else except as required by applicable law.

By his or her signature and the Company’s signature below, Participant agrees to
be bound by the terms and conditions of the Plan, the Restricted Stock Unit
Award Agreement and this Grant Notice. Participant has reviewed the Restricted
Stock Unit Award Agreement, the Plan and this Grant Notice in their entirety and
fully understands all provisions of this Grant Notice, the Restricted Stock Unit
Award Agreement and the Plan. If Participant is married, his or her spouse has
signed the Consent of Spouse attached to this Grant Notice as Exhibit B.

 

GSI GROUP INC.:       PARTICIPANT: By:  

 

    By:  

 

Print Name:  

 

    Name:   [                     ] Title:  

 

      Address:  

 

    Address:  

 

 

 

     

 



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

GSI GROUP INC. RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Unit Award Agreement (this “Agreement”) is attached,
GSI Group Inc., a company organized under the laws of the Province of New
Brunswick, Canada (the “Company”), has granted to Participant an award of
restricted stock units (“Restricted Stock Units” or “RSUs”) under the GSI Group
Inc. 2010 Incentive Award Plan, as amended from time to time (the “Plan”).

ARTICLE 1.

GENERAL

1.1 Defined Terms. Capitalized terms not specifically defined herein shall have
the meanings specified in the Grant Notice or the Plan. As used herein, the term
“stock unit” shall mean a non-voting unit of measurement which is deemed for
bookkeeping purposes to be equivalent to one outstanding share of Common Stock
(subject to adjustment as provided in Article 13 of the Plan) solely for
purposes of the Plan and this Agreement. The Restricted Stock Units shall be
used solely as a device for the determination of the payment to eventually be
made to Participant if such Restricted Stock Units vest pursuant to Section 2.3
hereof. The Restricted Stock Units shall not be treated as property or as a
trust fund of any kind.

1.2 Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any conflict between the provisions of this Agreement and the Plan, the terms
of the Plan shall control.

ARTICLE 2.

GRANT OF RESTRICTED STOCK UNITS

2.1 Grant of RSUs. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of [            ] (the “Grant Date”), the
Company grants to Participant an award of RSUs as set forth in the Grant Notice,
upon the terms and conditions set forth in the Plan and this Agreement, subject
to adjustments as provided in Article 13 of the Plan.

2.2 Company’s Obligation to Pay. Each RSU has a value equal to the Fair Market
Value of a share of Common Stock on the date it becomes vested. Unless and until
the RSUs will have vested in the manner set forth in Article 2 hereof,
Participant will have no right to payment of any such RSUs. Prior to actual
payment of any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.

2.3 Vesting Schedule.

(a) Subject to Sections 2.3(b) and 2.5 hereof, the RSUs awarded by the Grant
Notice will, subject to Participant’s continued employment or services through
the applicable vesting dates, vest and become nonforfeitable with respect to the
applicable portion thereof according to the following vesting schedule:

(i) 33-1/3% of the RSUs shall vest and become nonforfeitable on the first
anniversary of the Grant Date;

 

A-1



--------------------------------------------------------------------------------

(ii) 33-1/3% of the RSUs shall vest and become nonforfeitable on the second
anniversary of the Grant Date; and

(iii) 33-1/3% of the RSUs shall vest and become nonforfeitable on the third
anniversary of the Grant Date.

Other than with respect to the final installment, the number of RSUs that shall
vest and become nonforfeitable on each applicable vesting date shall be rounded
down to the next whole number. Except as set forth in Section 2.3(b), unless
otherwise determined by the Administrator, partial employment or service, even
if substantial, during any vesting period will not entitle Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a Termination of Service as provided in Section 2.5 hereof or
under the Plan.

(b) Notwithstanding Section 2.3(a) hereof, but subject to Section 2.5 hereof,
the RSUs will become fully vested and nonforfeitable with respect to all shares
of Common Stock covered thereby immediately prior to a Change in Control (and
subject to the consummation of, and Participant’s continued employment or
services until immediately prior to, such Change in Control).

2.4 Consideration to the Company. As a condition precedent to the grant of the
award of RSUs by the Company, Participant shall have executed and delivered to
the Company an Employee Patent and Proprietary Information Utilization,
Non-Competition and Non-Solicitation Agreement (or similar agreement) in the
Company’s then-applicable form. In further consideration of the grant of the
award of RSUs by the Company, Participant agrees to render faithful and
efficient services to the Company or any Subsidiary. Nothing in the Plan or this
Agreement shall confer upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or shall interfere with or restrict in
any way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant.

2.5 Forfeiture, Termination and Cancellation upon Termination of Service.
Notwithstanding any contrary provision of this Agreement, except as otherwise
set forth in Section 2.3(b), upon Participant’s Termination of Service for any
or no reason, all then unvested RSUs subject to this Agreement will thereupon be
automatically forfeited, terminated and cancelled as of the applicable
termination date without payment of any consideration by the Company, and
Participant, or Participant’s beneficiary or personal representative, as the
case may be, shall have no further rights hereunder.

2.6 Payment upon Vesting.

(a) As soon as administratively practicable following the vesting of any
Restricted Stock Units pursuant to Section 2.3 hereof, but in no event later
than sixty (60) days after such vesting date (for the avoidance of doubt, this
deadline is intended to comply with the “short-term deferral” exemption from
Section 409A of the Code), the Company shall deliver to Participant (or any
transferee permitted under Section 3.2 hereof) a number of shares of Common
Stock (either by delivering one or more certificates for such shares or by
entering such shares in book entry form, as determined by the Company in its
sole discretion) equal to the number of Restricted Stock Units subject to this
award that vest on the applicable vesting date, unless such Restricted Stock
Units terminate prior to the given

 

A-2



--------------------------------------------------------------------------------

vesting date pursuant to Section 2.5 hereof; provided, however, that to the
extent any RSUs become vested pursuant to Section 2.3(b) hereof, the Company
shall deliver such shares of Common Stock to Participant immediately upon
vesting prior to the Change in Control (subject to the consummation of such
Change in Control). Notwithstanding the foregoing, in the event shares of Common
Stock cannot be issued pursuant to Section 2.7(a), (b) or (c) hereof, then the
shares of Common Stock shall be issued pursuant to the preceding sentence as
soon as administratively practicable after the Administrator determines that
shares of Common Stock can again be issued in accordance with Sections 2.7(a),
(b) and (c) hereof.

(b) Notwithstanding anything to the contrary in this Agreement, the Company
shall be entitled to require payment by Participant of any sums required by
applicable law to be withheld with respect to the grant of RSUs or the issuance
of shares of Common Stock. Such payment shall be made by deduction from other
compensation payable to Participant or in the following other form of
consideration:

(i) Cash or check;

(ii) Surrender of shares of Common Stock (including, without limitation, shares
of Common Stock otherwise issuable under the RSUs) held for such period of time
as may be required by the Administrator in order to avoid adverse accounting
consequences and having a Fair Market Value on the date of delivery equal to the
minimum amount required to be withheld by statute; or

(iii) Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that Participant has placed a
market sell order with a broker with respect to shares of Common Stock then
issuable under the RSUs, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of its withholding obligations; provided that payment of such
proceeds is then made to the Company upon settlement of such sale).

The Company shall not be obligated to deliver any new certificate representing
shares of Common Stock to Participant or Participant’s legal representative or
enter such share of Common Stock in book entry form unless and until Participant
or Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state and local taxes applicable to the taxable
income of Participant resulting from the grant of the RSUs or the issuance of
shares of Common Stock.

2.7 Conditions to Delivery of Common Stock. Subject to Section 11.4 of the Plan,
the shares of Common Stock deliverable hereunder, or any portion thereof, may be
either previously authorized but unissued shares of Common Stock or issued
shares of Common Stock which have then been reacquired by the Company. Such
shares of Common Stock shall be fully paid and nonassessable. The Company shall
not be required to issue or deliver any shares of Common Stock deliverable
hereunder or portion thereof prior to fulfillment of all of the following
conditions:

(a) The admission of such shares of Common Stock to listing on all stock
exchanges on which such Common Stock is then listed;

(b) The completion of any registration or other qualification of such shares of
Common Stock under any state or federal law or under rulings or regulations of
the Securities and Exchange Commission or of any other governmental regulatory
body, which the Administrator shall, in its absolute discretion, deem necessary
or advisable;

 

A-3



--------------------------------------------------------------------------------

(c) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(d) The receipt by the Company of all payments in connection with such shares of
Common Stock, including payment of any applicable withholding tax, which may be
in one or more of the forms of consideration permitted under Section 2.6 hereof;
and

(e) The lapse of such reasonable period of time following the vesting of any
Restricted Stock Units as the Administrator may from time to time establish for
reasons of administrative convenience.

2.8 Rights as Stockholder. The holder of the RSUs shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of the RSUs and
any shares of Common Stock underlying the RSUs and deliverable hereunder unless
and until such shares of Common Stock shall have been issued by the Company and
held of record by such holder (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the shares of Common Stock are issued, except as provided
in Section 13.2 of the Plan.

ARTICLE 3.

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the
Plan, this Agreement and the Grant Notice and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret, amend or revoke any such rules. All actions taken
and all interpretations and determinations made by the Administrator in good
faith shall be final and binding upon Participant, the Company and all other
interested persons. No member of the Committee or the Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan, this Agreement or the RSUs.

3.2 Grant is Not Transferable. During the lifetime of Participant, the RSUs may
not be sold, pledged, assigned or transferred in any manner other than by will
or the laws of descent and distribution, unless and until the shares of Common
Stock underlying the RSUs have been issued, and all restrictions applicable to
such shares of Common Stock have lapsed. Neither the RSUs nor any interest or
right therein shall be liable for the debts, contracts or engagements of
Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.

3.3 Binding Agreement. Subject to the limitation on the transferability of the
RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

3.4 Adjustments Upon Specified Events. The Administrator may accelerate payment
and vesting of the Restricted Stock Units in such circumstances as it, in its
sole discretion, may determine. In addition, upon the occurrence of certain
events relating to the Common Stock contemplated by

 

A-4



--------------------------------------------------------------------------------

Article 13 of the Plan (including, without limitation, an extraordinary cash
dividend on such Common Stock), the Administrator shall make such adjustments
the Administrator deems appropriate in the number of Restricted Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Restricted Stock Units. Participant acknowledges that the RSUs are
subject to amendment, modification and termination in certain events as provided
in this Agreement and Article 13 of the Plan.

3.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 3.5, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.7 Governing Law. The laws of the Commonwealth of Massachusetts shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.8 Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

3.9 Amendments, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board; provided that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely affect the RSUs in any material way without the prior written consent
of Participant.

3.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.2 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.

3.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the RSUs and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

 

A-5



--------------------------------------------------------------------------------

3.12 Entire Agreement. The Plan, the Grant Notice and this Agreement constitute
the entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.

3.13 Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the RSUs (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, the Grant Notice or this Agreement, or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate either for the RSUs to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.

3.14 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the RSUs, and rights no
greater than the right to receive the Common Stock as a general unsecured
creditor with respect to RSUs, as and when payable hereunder.

3.15 Account Administration. The Company may from time to time appoint a broker
to administer the awards under the Plan. To the extent the Company appoints such
a broker, Participant agrees that he or she shall, upon request by the Company,
open an employee brokerage services account at such broker.

 

A-6



--------------------------------------------------------------------------------

EXHIBIT B

TO RESTRICTED STOCK UNIT AWARD GRANT NOTICE

CONSENT OF SPOUSE

I,                                         , spouse of
                                        , have read and approve the foregoing
GSI Group Inc. Restricted Stock Unit Award Agreement (the “Agreement”). In
consideration of issuing to my spouse the shares of the common stock of GSI
Group Inc. set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement or any shares of the common stock of GSI Group Inc.
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement.

 

Dated:                        

 

   Signature of Spouse

 

B-1